Case: 1:16-cv-08637 Document #: 3751 Filed: 08/07/20 Page 1 of 1 PageID #:259927

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Maplevale Farms, Inc., et al.
                                      Plaintiff,
v.                                                      Case No.: 1:16−cv−08637
                                                        Honorable Thomas M. Durkin
Mar−Jac Holdings, Inc., et al.
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, August 7, 2020:


        MINUTE entry before the Honorable Thomas M. Durkin: Due to a clerical error,
the court enters the following corrective entry in place of docket entry [3746]: The court
enters the following briefing schedule on End−user consumer plaintiffs' renewed motion
for leave to amend complaint [3738] : response due on or before 8/28/2020; reply due on
or before 9/11/2020. End−User Consumer Plaintiffs' Fifth Consolidated Amended Class
Action Complaint Amended complaint by End−User Consumer Plaintiffs against All
Defendants [3747] [3748] are stricken. The new Daps' motion for leave to file under seal
"exhibit a" and "exhibit b" to dkt. #3732 the new Daps' memorandum of law in opposition
to certain defendants' motion to exclude bid− rigging claims from the in re broilers
consolidated proceedings [3733] is granted; Plaintiffs' motion for leave to file under seal
the opposition by class plaintiffs and direct action plaintiffs to certain defendants' motion
to exclude bid−rigging claims from the in re broiler consolidated proceedings and the
declaration of Bobby Pouya in support thereof [3737] is granted; End−user consumer
plaintiffs' renewed motion for leave to file under seal [proposed] fifth consolidated
amended class action complaint [3741] is granted. Motion hearing set on 8/13/2020 is
cancelled.Mailed notice(sxw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
